DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10381437 and claim 16-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9917196 . Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the patented claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s Admitted Prior Art.

1. A semiconductor device comprising:  5a fin structure comprising a cylindrical shape; an inner gate formed inside the fin structure; and an outer gate formed outside the fin structure and connected to the inner gate (See page 1, Background section of Applicant’s specification lines:14-16 and see also page 6, lines: 20-25).  

2. The semiconductor device of claim 1, further comprising:  10a conductor connecting the inner and outer gates (See page 1, Background section of Applicant’s specification lines:14-16 and see also page 6, lines: 20-25).  


16. A method of forming a semiconductor device, the method comprising: forming a fin structure comprising a cylindrical shape; forming an inner gate inside the fin structure; and
forming an outer gate outside the fin structure, the outer gate being connected to the inner gate (See page 1, Background section of Applicant’s specification lines:14-16 and see also page 6, lines: 20-25).  

17. The method of claim 16, further comprising:  5forming a conductor connecting the inner and outer gates(See page 1, Background section of Applicant’s specification lines:14-16 and see also page 6, lines: 20-25).  

Claim(s) 1-2, 5 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Higashino (US 2009/0032849).
1. A semiconductor device comprising:  
5a fin structure comprising a cylindrical shape (Fig.1 (3)); 
an inner gate ((Fig.1 (8)/ Fig.3 (17)) formed inside the fin structure; and
 an outer gate (Fig.1 (7)/Fig/3 (20)) formed outside the fin structure and connected to the inner gate (Fig.1- the structures are physically “connected”  and see further Fig.3 (23d/c))

2. The semiconductor device of claim 1, further comprising:  10a conductor connecting the inner and outer gates (Fig.1- the structures are “connected” and see further Fig.3 (23d/c)).

5. The semiconductor device of claim 2, wherein the cylindrical shape of the fin structure comprises a circular cylindrical shape (Fig.1).  

13. (Currently Amended) The semiconductor device of claim 1, wherein [[the]] recess comprise a first recess portion formed on a first side of the fin structure and a second recess portion formed on a second side of the fin structure opposite the first side, and the conductor is formed in the first and second recess portions (Fig.3). 
 
14. (Currently Amended) The semiconductor device of claim 1, wherein a depth of [[the]] a recess is in a range from 5nm to 15nm (Fig.3)


16. A method of forming a semiconductor device, the method comprising: forming a fin structure comprising a cylindrical shape (Fig.1 (3)); forming an inner gate inside the fin structure ((Fig.1 (8)/ Fig.3 (17)); and
forming an outer gate outside the fin structure, the outer gate being connected to the inner gate (Fig.1- the structures are “connected”  and see further Fig.3 (23d/c))).  

17. The method of claim 16, further comprising:  5forming a conductor connecting the inner and outer gates (Fig.1- the structures are “connected” and see further Fig.3 (23d/c))).  

Response to Arguments

Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.
The arguments state that the Examiner must provide a line-by-line comparison in the double patenting rejection.  This argument is not persuasive- there is no requirement that the Examiner make a 103-like rejection to show obvious double patenting.  The Examiner is required to make a clear assertion of double patenting.  The claims themselves are very brief and it is readily apparent that the current claims are broader than those of the patented claims.
The arguments state that the Examiner’s prior art rejection based upon the Background statement made in Applicant’s specification is also in error.  The arguments point out that the term “prior art” was not used- rather “related art” was chosen to describe what was known at the time of filing.  This argument is also not persuasive.  The Examiner may assume that “related art” is indeed prior art and assert a rejection.  In order to overcome such a rejection- the Applicant should provide on record a clear denial that the art described is in fact prior art.  (See Ex Parte Ji-Young Lee No. 2006-2328, 2006 WL 4075454, at *20 (B.P.AI. Feb. 23, 2007). The arguments do not appear to do this- rather than make a clear denial that the related art in the background constitutes prior art, the arguments focus on alleging that the rejection could not be made due to a lack of admission.  
The arguments state that Higashino fails to anticipate the Applicant’s claims because the the electrodes are not connected.  It is noted that the inner gates and outer gates are both physically connected (they are attached to each other as best depicted in Fig.1)- and electrically connected though layer 23 (as depicted in Fig.3). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/10/21